Citation Nr: 0836270	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder cancer 
and residuals of a bladder cancer disability, to include as 
due to Persian Gulf War environmental exposure.  

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, right knee (right knee 
disability).  

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, left knee (left knee 
disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1992 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran entitlement to service connection 
for right and left knee disabilities, with separate 10 
percent ratings, effective October 11, 2005, and denied 
entitlement to service connection for bladder cancer.  

The veteran requested a hearing before a Veterans Law Judge, 
but subsequently withdrew his request

The issue of entitlement to service connection for a bladder 
cancer and residuals of bladder cancer disability, to include 
as due to Persian Gulf War environmental exposure, has been 
re-characterized to comport to the evidence of record.  


FINDINGS OF FACT

1.  The veteran's claimed bladder cancer and residuals of a 
bladder cancer disability has been attributed to a known 
clinical diagnosis, bladder cancer.

2.  Bladder cancer was not diagnosed in service or for many 
years thereafter, and there is no competent medical evidence 
that the bladder cancer and residuals of a bladder cancer 
disability are related to service.

3.  The veteran's patellofemoral syndrome, right knee, is not 
manifested by ankylosis, subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Likewise, the veteran's right knee disability does not 
involve 2 or more major joints or 2 or more minor joint 
groups.

4.  The veteran's patellofemoral syndrome, left knee, is not 
manifested by ankylosis, subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Likewise, the veteran's left knee disability does not involve 
2 or more major joints or 2 or more minor joint groups.


CONCLUSIONS OF LAW

1.  Bladder cancer and residuals of a bladder cancer 
disability were not incurred in or aggravated by service; and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1116, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.317 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5003, 5024, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 
(2007).

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5024, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 and March 2006, and post-
adjudication notice by letter dated in March 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the etiology 
of the claimed bladder cancer and residuals of a bladder 
cancer disability.  VA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination, 
however, because there is no medical evidence that may 
indicate the in-service incurrence of the disability or an 
association between an in-service disease, exposure, or event 
and the claimed disability.  See, McLendon v. Nicholson, 20 
Vet. App. at 82-83; Charles v. Principi, 16 Vet. App. 370; 38 
C.F.R. § 3.159 (c).  

The evaluations to be assigned the now-service connected 
right and left knee disabilities are "downstream" issues.  
Hence, additional notification is not required.  See Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in the November 2005 and March 2006 letters.  
Additional notice, including that concerning the issues of 
establishing higher evaluations and effective dates, was 
provided by the March 2006 letter.  The claim was 
subsequently re-adjudicated in a November 2006 statement of 
the case (SOC) and a May 2007 supplemental statement of the 
case (SSOC).  The veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the severity of his 
service-connected disabilities.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection Claim

The veteran seeks service connection for bladder cancer and 
residuals of a bladder cancer disability.  He contends that 
his bladder cancer is due to exposure during the Gulf War and 
that it presented itself two months before he had his 
physical that found blood in his urine.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-214 does not indicate that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War as he contends.  However, whether he is entitled to this 
presumption is not relevant to his claim for purposes of 38 
C.F.R. § 3.317.  

An "undiagnosed illness" is one that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  
Private medical records dated in June 2005 note that the 
veteran's chief complaint was a bladder mass and that an 
impression of a mass within the veteran's bladder that would 
be most consistent with transitional cell carcinoma of the 
bladder was given.  Private medical records dated in July 
2005 indicate that the  veteran was diagnosed with, and 
treated for, bladder cancer.  Likewise, a May 2006 private 
medical record indicates that the veteran was given an 
impression of history of high grade transitional cell 
carcinoma of the bladder with a new abnormal area in the 
bladder and slightly abnormal cytology.  A second May 2006 
private medical record notes an impression of no evidence of 
recurrence of bladder cancer.  This is competent evidence 
that the veteran's symptoms are due to a known diagnosis, as 
opposed to an undiagnosed illness.  Therefore, regardless of 
whether the veteran served in the Persian Gulf War, service 
connection under the presumptive provisions of 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317 as an undiagnosed illness is not 
warranted as the record shows diagnoses of bladder cancer and 
residuals of a bladder cancer disability.  

SMRs do not indicate treatment for, or complaints of, any 
injuries or diseases associated with the veteran's bladder, 
or any type of cancer anywhere in his body.  Additionally, 
there is simply no competent medical evidence that the 
veteran's current disability is related to any disease, 
injury, or exposure in service.  

The favorable evidence consists of the veteran's contention 
that his current bladder cancer and residuals of a bladder 
cancer disability is related to service, specifically to 
exposures during the Persian Gulf War, and that the 
disability began approximately during service.

The unfavorable evidence consists of the fact that there is 
no competent evidence relating the veteran's cancer to 
service or any incident of service, and the first 
contemporaneous medical evidence of bladder cancer is 
approximately nine years after the veteran was discharged 
from active service.  The passage of more than nine years 
before any evidence of the disability is of record weighs 
heavily against a finding that such disability is related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current bladder 
cancer and residuals of bladder cancer disability is related 
to service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Though the veteran's lay assertions have been 
considered, they do not outweigh the evidence of record, 
which shows that the veteran's current bladder cancer and 
residuals of a bladder cancer disability did not develop for 
many years after service, and the fact that there is no 
competent medical evidence of record indicating a 
relationship between the veteran's bladder cancer and 
residuals of bladder cancer disability and service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bladder cancer and residuals of a bladder cancer disability 
is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 
38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

III.  Increased Rating Claims

The RO originally granted service connection for 
patellofemoral syndrome, right and left knees, in July 2006, 
assigning separate 10 percent ratings under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5024.  Both disabilities were 
given effective dates of October 11, 2005.  The veteran 
contends that he is entitled to ratings in excess of 10 
percent for his right and left knee disabilities.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5024, tenosynovitis, is to be rated on 
limitation of motion of the affected parts or degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5024 (2007).  The 
diagnostic codes pertaining to the knee are contained in 38 
C.F.R. § 4.71a, DCs 5256-5263.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and 5263.  38 C.F.R. § 4.71a.  
Assigning multiple ratings for the veteran's right knee 
disability based on the same symptoms or manifestations would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2007).  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 
261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately]; but see 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  The Board has also considered 
whether separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See also  38 C.F.R. § 4.59 (2007).  The veteran 
currently receives a 10 percent rating for each knee under 
Diagnostic Code 5024 and, as discussed below, there is no 
evidence of record indicating that the veteran's right knee 
disability warrants a compensable rating under the ratings 
for limitation of motion of the leg.  See C.F.R. § 4.71a, DCs 
5003, 5024, 5260, and 5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  The veteran's right knee disability involves 
only his right knee, and not two or more major or minor 
joints, and therefore he is not entitled to a 20 percent 
evaluation under DC 5003.  Likewise, the veteran's left knee 
disability involves only his left knee, and not two or more 
major or minor joints, and therefore he is not entitled to a 
20 percent evaluation under DC 5003.

A VA examination was conducted in June 2006.  The examiner 
indicated that he reviewed the veteran's claim file.  It was 
noted that as long as the veteran does not run, he does not 
have pain, and that he does not have increased limitation 
with flare-ups.  There was no instability, incoordination, 
excess fatigability, lack of endurance, or effusions.  The 
veteran was not missing work and is able to take care of his 
household activities.  Physical examination of the right knee 
revealed no effusion and that the veteran can flex his right 
knee actively to 100 degrees and to 120 degrees passively.  
He has 0 degrees of extension.  The veteran had tenderness 
along the lateral border of the patella and there was no 
crepitation.  The cruciatate and collateral ligaments were 
intact.  Physical examination of the left knee revealed no 
effusion and that the veteran can flex his left knee actively 
to 100 degrees and to 120 degrees passively without pain.  He 
has 0 degrees of extension.  The veteran had tenderness along 
the lateral margin of the patella and there was no 
crepitation.  The cruciatate and collateral ligaments appear 
to be intact.  Diagnoses of patellofemoral syndrome of the 
right and left knees were given.  With repetitive motion 
there is no change in the range of motion, endurance, 
coordination, fatigability, or pain level of the right or 
left knee.

A second VA examination was conducted in May 2007.  The 
veteran reported bilateral knee pain.  Physical examination 
of the left knee showed repetitive motion of 0 to 140 degrees 
without pain and positive patellar tendon tenderness.  There 
was no effusion, no instability to varus or valgus stress, 
and negative patella grind.  Physical examination of the 
right knee was noted as similar and showed repetitive motion 
of 0 to 140 degrees without pain and tenderness over the 
patellar tendon.  There was no effusion, no instability to 
varus or valgus stress, and negative patella grind.  It was 
noted that there is no additional limitations following 
repetitive use other than increased pain, no flare ups, and 
that there is no effect of incoordination, fatigue, weakness, 
or lack of endurance on the function of either knee.  A 
diagnosis of bilateral patella tendonitis with minimal 
symptoms of patellofemoral syndrome bilaterally was given.

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 percent rating.  
Under DC 5258, semilunar cartilage, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  Under DC 5259, symptomatic 
removal of semilunar cartilage warrants a 10 percent rating.  
Under DC 5262 impairment of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent rating.  Under 
DC 5263 genu recurvatum warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  Respectively, neither the veteran's right or 
left knee has ever been diagnosed with ankylosis, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5258, 5262, and 5263 are not for 
application.  

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  The June 2006 VA 
examination report noted that the veteran had no instability 
in his right or left knees.  The May 2007 VA examination 
noted that the veteran's right and left knee had no 
instability to varus or valgus stress.  Therefore, there is 
no medical evidence to support a rating under DC 5257 for 
either the right or left knee.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
clinical findings at the June 2006 VA examination show the 
veteran's flexion of the right knee was 0 to 100 degrees 
actively and to 120 degrees passively.  The veteran's right 
knee had extension to 0 degrees.  Concerning the left knee, 
the veteran had active flexion to 100 degrees and passive 
flexion to 120 without pain.  The veteran's left knee had 
extension to 0 degrees.  The May 2007 VA examination shows 
repetitive motion of 0 to 140 degrees without pain in both 
the right and left knees.  38 C.F.R. § 4.71, Plate II (2004), 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  The two 
VA examination reports of record clearly indicate that the 
veteran's right and left legs do not have flexion limited to 
45 degrees or extension limited to 10 degrees, and hence his 
right and left knee disabilities do not warrant a compensable 
rating under DC 5260 or DC 5261. 

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right knee and 
left knee disabilities, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss 
of function attributed to his disability.  

In numerous documents of record, the veteran contends that 
the severity of his right and left knee disabilities merit a 
higher rating.  The veteran is competent to report the 
symptoms that he has experienced, but he is not competent to 
offer an opinion as to matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that the criteria for a disability rating higher than 10 
percent have not been met.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5003, 5024, 
5256-5263.

At no time since the effective date of his current 10 percent 
ratings, October 11, 2005, have the manifestations of either 
of the veteran's knees met or nearly approximated the 
criteria for a rating in excess of 10 percent.  Accordingly, 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  However, there is no 
evidence indicating that there exist such factors as marked 
interference with employment or frequent periods of 
hospitalization resulting from his service-connected knee 
disabilities.  

The preponderance of the evidence is against a rating in 
excess of 10 percent; there is no doubt to be resolved; and 
higher ratings for right and left knee disabilities are not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bladder cancer and 
residuals of a bladder cancer disability, to include as due 
to Persian Gulf War environmental exposure, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome, right knee (right knee disability), 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome, left knee (left knee disability), is 
denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


